Name: 2007/885/EC: Commission Decision of 26 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  international trade;  Europe
 Date Published: 2007-12-29

 29.12.2007 EN Official Journal of the European Union L 346/23 COMMISSION DECISION of 26 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (Text with EEA relevance) (2007/885/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (3) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following outbreaks of highly pathogenic avian influenza of H5N1 subtype in the United Kingdom, Germany and Poland, Decision 2006/415/EC was last amended by Decision 2007/878/EC of 21 December 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in those Member States (4). (3) As a further outbreak of the disease has occurred in Germany outside the restricted area, the delineation of the area under restriction and the duration of the measures should be modified to take account of the epidemiological situation. (4) Decision 2006/415/EC should therefore be amended accordingly. (5) The measures provided for in this Decision should be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is amended in accordance with the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/785/EC (OJ L 316, 4.12.2007, p. 62). (4) OJ L 344, 28.12.2007, p. 55. ANNEX The Annex to Decision 2006/415/EC is amended as follows: 1. The following text replaces the entry for Germany in Part A: ISO Country Code Member State Area A Date until applicable Article 4(4) (b)(iii) Code (if available) Code DE GERMANY The 10 km zone established around the outbreak in the commune of GroÃ woltersdorf including all or parts of the communes of: Landkreis Oberhavel: FÃ ¼rstenberg/Havel, Gransee, GroÃ woltersdorf, Sonnenberg, Stechlin Landkreis Ostprignitz-Ruppin: Lindow (Mark), Rheinsberg Landkreis Mecklenburg-Strelitz: Priepert, Wesenberg 15.1.2008 The 10 km zone established around the outbreak in the commune of Bensdorf including all or parts of the communes of: Kreisfreie Stadt Brandenburg an der Havel Landkreis Havelland: Milower Land Landkreis Potsdam-Mittelmark: Bensdorf, Havelsee, Rosenau, Wusterwitz Landkreis Jerichower Land: Brettin, Demsin, Genthin, Kade, Karow, Klitsche, RoÃ dorf, Schlagenthin, Zabakuck 21.1.2008 The 10 km zone established around the outbreak in the commune of Heiligengrabe including all or parts of the communes of: im Landkreis Ostprignitz-Ruppin: Heiligengrabe, Kyritz, Wittstock/Dosse, Wusterhausen/Dosse im Landkreis Prignitz: GroÃ  Pankow, Gumtow, Pritzwalk 25.1.2008 2. The following text replaces the entry for Germany in Part B: ISO Country Code Member State Area B Date until applicable Article 4(4) (b)(iii) Code (if available) Code DE GERMANY The communes of: Landkreis Oberhavel: FÃ ¼rstenberg/Havel, Gransee, GroÃ woltersdorf, SchÃ ¶nermark, Sonnenberg, Stechlin, Zehdenick Landkreis Ostprignitz-Ruppin: Lindow (Mark), Rheinsberg Landkreis Uckermark: Lychen, Templin Landkreis Mecklenburg-Strelitz: Godendorf, Priepert, Wesenberg, Wokuhl-Dabenow, Wustrow 15.1.2008 The communes of: Kreisfreie Stadt Brandenburg an der Havel Landkreis Havelland: Milower Land, Premnitz Landkreis Potsdam-Mittelmark: Beetzsee, Bensdorf, Havelsee, Rosenau, Wenzlow, Wusterwitz, Ziesar Landkreis Jerichower Land: Brettin, Demsin, Genthin, Kade, Karow, Klitsche, MÃ ¼tzel, Paplitz, Parchen, RoÃ dorf, Schlagenthin, Wulkow, Zabakuck 21.1.2008 The communes of: im Landkreis Ostprignitz-Ruppin: Heiligengrabe, Kyritz, Wittstock/Dosse, Wusterhausen/Dosse im Landkreis Prignitz: GroÃ  Pankow, Gumtow, Pritzwalk 25.1.2008